DETAILED ACTION

Introduction
This office action is in response to Applicant’s submission filed on 05/13/2022 in response to office action mailed on 02/15/2022. Claims 1-20 are pending in the application. As such, Claims 1-20 have been reconsidered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on 05/13/2022 has been correspondingly accepted and considered in this Office Action. Claims 1-20 have been examined.

Response to Arguments
In view of Applicant’s amendments to independent claims 1, 7, and 13, the previous rejections of claims 1-20 are respectively reconsidered, and hereinafter addressed as follows. Applicant’s Remarks and amendment filed 05/13/2022 are respectively reconsidered and found persuasive.

Allowable Subject Matter
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-20 are found allowable over the prior art of record for at least the following rationale.
Claims 1-20 were rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0352347 to Sharma et al. (hereinafter “Sharma’”). Applicant has amended claims 1, 7, and 13 to recite:
generating, in response to the new utterance, a global memory pointer comprising a vector of probabilities that corresponding object words exist in an expected system response based on a last hidden state of an encoder that encodes the dialogue history 
generating, by a decoder, at least one local memory pointer comprising a sequence of pointers into the knowledge base based on a global contextual representation of the new utterance modified by the global memory pointer;
Sharma’s FIG. 3 (reproduced below) describes a circuit structure of a natural language generator. The slot processing circuitry 320 and the converter circuitry 315 are obviously hardware circuit blocks, which are not “generated” in response to each user utterance, much less any “vector of probabilities that corresponding object words exist in an expected system response,” or “sequence of pointers into the knowledge base based on a global contextual representation of the new utterance modified by the global memory pointer” as recited in amended claim 1, 7, and 13.

    PNG
    media_image1.png
    219
    417
    media_image1.png
    Greyscale

Sharma Fig. 3
Sharma further discusses the “slot processing circuitry 320 receives the dialogue act, the slot(s), and the corresponding value(s) from the dialogue manager on line 325 and produces a second representation that represents all of the slots (e.g., slot vectors m;) that are expected to be present in the natural language output.” Thus, Sharma’s slot processing circuitry 320 at most generates a vector of actual slot values (e.g., a slot value may be “Italian” for the slot “food type’’) that are expected to be present in a response. The generated vector actual slot values are different from the claimed “global memory pointer” that is a “vector of probabilities that corresponding object words exist in an expected system response.”
Notwithstanding, said aforementioned teachings in Sharma are respectfully reconsidered and found to fail to teach or fairly suggest the presented limitations in independent claims 1, 7, and 13 as specifically amended and recited.
Similarly, dependent claims 2-6, 8-12, and 14-20 further limit allowable independent claims 1, 7, and 13 correspondingly, and thus they are also found allowable of prior art by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent - Sapoznik et al. (US 9715496 B1), PG Pub - Ekambaram et al. (US 20170243112 A1), and NPL - Chen, Hongshen, Xiaorui Liu, Dawei Yin and Jiliang Tang. “A Survey on Dialogue Systems: Recent Advances and New Frontiers.” ArXiv abs/1711.01731 (2017)). (already of record)
Sapoznik et al. (US9715496) discloses an invention which “a user may request assistance or information using natural language, such as by speaking or entering a text. A response [from the invention] may be automatically determined to the request of the user be performing semantic processing to understand the request and formulate an appropriate response. A response may be automatically determined, be computing features from the request, using the features to select a node of a graph corresponding to the request, and then causing an action to be performed to provide a response to the user. For example, the action may include providing information to the user, requesting further information from the user, or connecting the user with a customer service representative.” (SAPOZNIK – Abstract).
Ekambaram et al. (US 20170243112 A1) discloses “a deep learning approach for comparative incident reference identification. An incident comparator receives descriptive texts including at least one past incidents, associated past features, selected incident and associated selected incident features. The descriptive texts are sent toward a text to vector engine. The incident comparator receives neural vectors associated to the descriptive texts and sends the neural vectors toward a learning engine. The incident comparator receives common features based on deep learning of the neural vectors. The neural vectors are plotted in N-D space based on the common features to create incident reference models. The incident comparator compares the selected incident and associated features with the incident reference models to identify and output comparative reference incidents.”  (EKAMBARAM – Abstract).
Chen, Hongshen, Xiaorui Liu, Dawei Yin and Jiliang Tang. “A Survey on Dialogue Systems: Recent Advances and New Frontiers.” ArXiv abs/1711.01731 (2017) discloses that “recent advances on dialogue systems are overwhelmingly contributed by deep learning techniques, which have been employed to enhance a wide range of big data applications such as computer vision, natural language processing, and recommender systems. For dialogue systems, deep learning can leverage a massive amount of data to learn meaningful feature representations and response generation strategies, while requiring a minimum amount of hand-crafting. In this article, [they] give an overview to these recent advances on dialogue systems from various perspectives and discuss some possible research directions.” (CHEN – Abstract).
Please, see additional references in form PTO-892 for more details.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTHEJ KUNAMNENI whose telephone number is (571)272-5428. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTHEJ KUNAMNENI/Examiner, Art Unit 2656    
                                                                                                                                                                                                    	/EDGAR X GUERRA-ERAZO/               Primary Examiner, Art Unit 2656